DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, Species A1 (Claims 1, 2 and 5-11) in the reply filed on 2/15/2021 is acknowledged.  Because Applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is also noted that in the response filed 2/15/2021, the Applicant states, “Applicant herewith cancels 3, 4 and 12-19 as being drawn to non-elected groupings of patentably distinct species, and a non-elected Invention, respectively” (see page 2, fourth paragraph), however, given that the Applicant did not provide an updated Listing of the Claims showing claims 3, 4 and 12-19 as “Cancelled”, the claims remain pending in the application and have been withdrawn by the Examiner from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/15/2021.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 5 recites, “wherein the amount of the plurality of microspheres is approximately 12 ounces per gallon of primer” (emphasis added), however, the 
Claim 6 recites, “wherein the amount of the plurality of microspheres is between 8% and 20% percentage weight of the primer” (emphasis added), however, the specification at Paragraph 0029 currently recites, “between 8%-20% of the total liquid volume of the primer” (emphasis added), e.g. percent by volume not by weight.
Claim 7 recites, “wherein the amount of the plurality of microspheres is approximately 32 ounces per gallon of primer” (emphasis added), however, the specification at Paragraph 0029 currently recites, “may include 32 ounces” (e.g. without approximately or about.)
Claim 8 recites, “wherein the amount of the plurality of microspheres is approximately 25% percentage weight of the primer” (emphasis added), however, the specification at Paragraph 0029 currently recites, “approximately 25% of the total liquid volume of the primer”, e.g. percent by volume not by weight.
Claim 10 recites, “wherein the flame-retardant additive comprises between 3% and 10% percentage weight of the prime” (emphasis added), however, the specification at Paragraph 0031 currently recites, “in an amount comprising a ratio of between 3 % - 10 % of the total liquid volume of the primer” (emphasis added), e.g. percent by volume not by weight.
Note: given that the above referenced claim limitations were present in the application as the time of filing, the limitations do not constitute new matter but do need to have proper antecedent basis in the specification.  Thus, either the specification should be amended to include the claimed limitation(s) and/or the claim(s) should be amended to align with the specification.
The disclosure is objected to because of the following informalities: on page 8, line 11, “1100’ should be “110”; on page 8, line 20, a close parenthesis is needed after “Mergal” (or elsewhere in the remainder of the sentence) to pair with the open parenthesis after “preservatives” and indicate the end of the parenthetic expression.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites, “A primer for both interior and exterior usage in painting applications, comprising: in a water-based coating applied to a substrate, a plurality of microspheres in an amount that forms a tightly-packed layer during a drying process of the coating, the plurality of microspheres each having a shape allowing them to roll upon each other to enable the water-based coating to spread evenly during an application of the water-based coating and produce a resultant primer that reflects, refracts and dissipates heat by reducing a path for heat transfer throughout the water-based coating; a flame-retardant additive in an amount that insulates the substrate from fire, by forming a burn-resistant barrier within the water-based coating; and one or more components that include water, pigments, adhesives, sealants, polymers, and other chemical compounds that promote thermal insulation and flame 
If the claim is meant to be directed to the primer composition comprising the “water-based coating”, then the fact that water is recited at line 11 as an optional component renders the claim indefinite given that the term “water-based coating”, as the term is accepted in the art, includes and thus it is unclear as to what is meant to be encompassed by the term “water-based”.
The term "tightly-packed" on line 4 of claim 1 is a relative term which renders the claim indefinite.  The term "tightly-packed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Hence, it is not clear as to what amount 
On lines 5-8, claim 1 refers to “a shape” of the plurality of microspheres, however, by definition, “microspheres” (emphasis added) have a spherical shape and thus it is unclear as to what is meant to be encompassed by the “each having a shape” limitation, particularly given that the specification appears to acknowledge that the shape of the microspheres is “spherical” based upon the recitations at page 6, line 11, and page 7, line 26, and that the “spherical” shape is essential to obtaining the claimed features of the primer such that the microspheres do not have “a shape” in general, but a spherical shape.
With regards to the flame-retardant additive, claim 1 recites that the amount thereof insulates the substrate from fire, by forming a burn-resistant barrier within the water-based coating, however, given that the term “water-based coating” typically refers to the liquid water-based coating composition including water and not the dried coating or dried primer layer, it is unclear how the flame-retardant additive forms a burn-resistant barrier within the water-based coating.
It is also noted that the limitation on lines 11-14 with regards to “one or more components” appears to be a Markush type limitation or listing of specified alternatives that may be incorporated into the primer, however, the limitation is indefinite because: the list of hollow microspheres” (on line 13) which lacks clear antecedent basis given that the “microspheres” of the “plurality of microspheres” recited in prior lines 3-8 are not recited as being “hollow microspheres” in claim 1 (but are recited as being hollow in dependent claim 2.)
Lastly, a claim in which one ingredient is defined so broadly that it reads upon a second does not meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Ferm and Boynton, 162 USPQ 504 (BdPatApp & Int 1969.)  In the instant case, the broadly claimed microspheres may read upon the broadly claimed flame-retardant additive given that the plurality of microspheres alone may be flame-retardant additives that “insulates the substrate from fire, by forming a burn-resistant barrier within the water-based coating”; and further, the “one or more components that include…pigments…and other chemical compounds that promote thermal insulation and flame retardation in a cohesive combination with the plurality of hollow microspheres and the flame-retardant additive” may also be “flame-retardant additives” in general, or alternatively, the flame-retardant additives may be known pigments or polymers.  Thus, the claimed functional amounts of the plurality of microspheres and the flame-retardant additive as broadly recited in instant claim 1 as well as the claimed amounts in instant claims 5-10 are indefinite given that the same component(s) may read upon multiple elements of the invention, e.g. 20 parts of hollow microspheres could be considered 8 parts of said plurality of microspheres and 12 parts of flame-retardant additive in the form of microspheres, or similarly 20 ounces per gallon of calcium carbonate (a known “flame-retardant 
Hence, given all of the above, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention as recited in instant claim 1 and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Dependent claims 2 and 5-11 do not remedy the above and thus are indefinite for the same reasons.
Claims 5, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5, 7, and 9 recite amounts in terms of “ounces per gallon” with respect to the microspheres and flame-retardant additive, however it is unclear whether the recited “ounces” are fluid ounces (unit of volume) or mass/weight ounces (e.g. avoirdupois ounce, or troy or apothecary ounce), particularly given that the specification does not recite what type of “ounce” is utilized with these components, and both weight and volume contents or percentages are disclosed.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claims 6, 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6, 8, 10 and 11 recite amounts in 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites, “the plurality of microspheres are hollow” on line 1, however claim 2 depends upon claim 1 which recites, “the plurality of hollow microspheres” on line 13 and thus claim 2 does not further limit claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGiveron (GB2385856A.)  McGiveron discloses a water-based, fire retarding coating composition comprising a water soluble alkali metal silicate in an amount of 5-50wt%, preferably 5-30wt%; a plasticiser and/or adhesion promoter which may be an organic polymer or resin; a particulate formed of a refractory material, i.e. glass or ceramic, in a content of at least 5wt%, still more preferably at least 10wt% to confer the desired fire retardance, with the fire-retarding coating composition typically comprising from 5 to 50wt% of the particulate, preferably 10 to 30wt%; and water (Abstract; Page 2, lines 34-36; Page 3, line 3-7; Page 3, line 20-Page 4, line 35.)  McGiveron discloses that the particulate may have any form with hollow, partially hollow and porous particles being preferred, with the particles typically in the form of spheres, including sphere-like particles, and/or beads and will typically be micron-sized, thus “microspheres” as recited in instant claim 1 as well as “hollow microspheres” as recited in instant claims 1 and 2 (Page 5, lines 1-15) with an example specifically utilizing hollow ceramic microspheres (Example 2.)  McGiveron discloses that the coating composition may further comprise a pigment such as titanium dioxide and/or an inorganic extender such as calcium carbonate and aluminum trihydrate (reads upon the broadly claimed flame-retardant additive given that both are known fire-retarding agents as disclosed at Page 1, lines 30-34) in an amount   
Hence, McGiveron clearly discloses a coating and/or primer comprising: in a water-based coating applied to a substrate, a plurality of microspheres in an amount of at least 5wt%, preferably at least 10wt%, and typically 5-50wt% of the coating composition, with an example utilizing 13.9wt% of hollow microspheres, reading upon the claimed hollow microspheres of instant claims 1-2 and claimed “in an amount that forms a tightly-packed layer during a drying process of the coating” of instant claim 1 as well as the amounts as broadly recited in instant claims 5-8, particularly given the lack of clarity with regards to the claimed components and amounts as discussed in detail above; wherein the microspheres have a spherical shape which reads upon the claimed “having a shape allowing them to roll upon each other to enable the water-based coating to spread evenly during an application of the water-based coating and produce a resultant primer that reflects, refracts and dissipates heat by reducing a path for heat transfer throughout the water-based coating”, particularly given that the limitations following “to enable” are intended end use limitations if the claimed invention is directed to the wet primer composition and/or are properties directly resulting from the spherical shape of the microspheres as well as the composition which is the same in the invention taught by McGiveron as the claimed invention; a “flame-retardant additive” in terms of the silicate in an amount of 5-50wt% and/or the inorganic pigment in an amount of 1 to 25wt%, and/or additional fire-retarding agents .
Claims 1, 2, 5, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothman (US2005/0288394.)  Rothman discloses “coating compositions having properties of emissivity, insulation, diffuse reflectivity, emittance, and fire retardant properties effective to eliminate a majority of the heat duty which results from incident heat and radiation impinging upon the surface/structure” and “containing both fractionally endothermic constituents capable of consuming incident heat, as well as a plurality of evacuated borosilicate microspheres of a size distribution and density effective to maximize properties of diffusive reflectivity and emissivity” (Abstract.)  More specifically, Rothman discloses an insulating, reflective, emissive and fire , by forming a burn-resistant barrier within the water-based coating” of instant claim 1); and a carrier such as a water-based paint composition (reading upon the claimed “water-based coating” and “one or more components that include water” of instant claim 1); wherein the composition is applied to buildings, vehicles, pipes, storage tanks and similar structures to prevent combustion and retard the progress of fire (Entire document, particularly Abstract, Paragraphs 0032 and 0041-0043, Claims 1, 9, 11, 14 and 40.)  Thus, Rothman anticipates the invention as recited in instant claims 1, 2, 5, and 6.  With regards to instant claims 9-10, Rothman discloses that the endothermic heat consuming compound may be ammonium polyphosphate present in an amount of between about 2wt% to about 10wt%, or monoammonium phosphate present in an amount of about 10% to about 30wt%, or borax decahydrate present in an amount of about 5wt% to about 40wt%, wherein each individually would read upon the broadly claimed “flame-retardant additive” in amounts as claimed and/or the “one or more components”, with a preferred embodiment comprising 5-8wt% ammonium polyphosphate, such that Rothman anticipates instant claims 9-
Claims 1, 2, and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albright (US2011/0155019.)  Albright discloses “methods for reducing fire damage by coating interior/exterior walls, ceiling, and roofs of a building with a water based latex coating containing a fire retardant material and low heat conductivity silicas”, such as ceramic hollow beads, wherein the “coating retains thermal blocking properties comprised of processed, expanded and/or finely milled, pyrogenic silicas and [microspheres] in combination of but not limited to, one, two or more component water based polymer/copolymer latex binders and a [waterborne] fluoropolymer emulsion” and wherein the “combined properties of these elements create a coating similar to paint with a high level of thermatic resistance which slows the composition break-down from fire, extreme temperatures, and restricts the thermal conductivity which helps to preserve the integrity of the substructure or underlying materials” (Abstract; Paragraphs 0018-0022.)  More specifically, Albright discloses a fire retardant coating, in a fifth embodiment, comprising a fire retardant material or chemical in an amount of up to 38wt% of the coating; a white latex liquid, preferably an aqueous emulsion; a fluoropolymer; a mixture of low heat conductivity silicas including perlite and/or fumed silica in combination with ceramic hollow beads or hollow microspheres in an amount to form a wave diffractive barrier against radiant waves, particularly up to 14wt% of the coating; and titanium dioxide in an amount up to 14wt% of the coating thereby increasing reflective properties of the coating; wherein the addition of microspheres can decrease the absorption of heat into the coating, with typical properties of the preferred microspheres disclosed in Paragraph 0066, including a density of <0.68 ± 0.05g/cc (Paragraphs 0018-0022, 0053, 0056-0058, 0066, 0072 and 0075.)  Albright discloses various  by Albright reading upon instant claim 8; anticipating instant claims 1, 2 and 5-11.
Claims 1, 2, and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodnarchuk (EP 1884536 A1.)  Bodnarchuk discloses a heat-reflecting, heat-insulating coating paint comprising 20-30wt% of a binding agent selected from the group including silicon resin, acrylic (co)polymers, polyurethane, and high-modulus sodium or potassium glass; 10-30wt% of hollow microspheres in the form of hollow ceramic or glass microballoons; 2-5wt% of titanium dioxide as a loading pigment; 5-25wt% of a fire retardant additive; and the balance water or organic solvent; thereby reading upon the claimed components and in amounts as instantly claimed, based upon the total weight/volume of the liquid coating composition, and particularly given the lack of clarity of the claimed amounts as discussed above (Entire document, particularly Abstract; Paragraphs 0018 and 0020.)  Bodnarchuk specifically discloses examples reading upon the claimed coating/primer as recited in instant claims 1, 2, and 5-10 (Examples, Table 1), and also discloses that the coating paint may be utilized in a very wide range of applications including interior and exterior applications as disclosed in Paragraphs 0029-0030.   by Bodnarchuk for the binding agent of 30wt%, the hollow microspheres of 30wt%, the titanium dioxide of 5wt%, and the fire retardant additive of 25wt%, the minimum balance of water or solvent would be 10wt% as in instant claim 11, with a maximum of 63wt% (encompassing the claimed range), and given the specific data points at 20wt% and 30wt% water in the examples, the Examiner takes the position that Bodnarchuk discloses the claimed “water in an amount of approximately between 10% to 15% percentage weight of the primer” with sufficient specificity to anticipate the claimed invention.
Claims 1, 2, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara (US2004/0137160.)  Ishihara discloses a heat insulating coating comprising (A) a water-based resin emulsion, (B) hollow beads in an amount to provide a content of 20 to 98% by volume based on a solid content of the heat insulating coating, (C) a thickening agent, and preferably a flame retardant agent in an amount of 2 to 80 parts by weight based on 100 parts by weight of the solid content of the resin, “for the purpose of preventing catch fire and flame propagation on fire” (Abstract; Paragraphs 0017-0019); wherein Ishihara specifically discloses an example coating composition comprising 100 weight parts of an aqueous acrylic resin emulsion having a solid content of 50% (reading upon the claimed “water-based coating” and claimed “include water”); 6 weight parts of spherical resin hollow particles having a mean particle size of 50 microns, reading upon the claimed hollow microspheres of instant claims 1-2, by anticipating instant claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Alternatively, claims 1, 2, and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over McGiveron, Albright or Bodnarchuk, each individually, wherein although the Examiner is of the position that each reference is anticipatory with regards to the claimed invention for the reasons discussed in detail above, given the lack of clarity of the claimed invention as discussed above, particularly in reference to the claimed amounts of microspheres and flame-retardant additive, the Examiner alternatively takes the position that the claimed invention as recited in instant claims 1, 2 and 5-11 would have been obvious over the teachings of McGiveron, Albright or Bodnarchuk given that each reference clearly discloses a coating composition comprising the same components as in the claimed invention and in amounts that read upon and/or render obvious the claimed amounts (whether based upon weight and/or volume, and whether based upon the liquid composition and/or dry primer coating) as recited in instant claims 1 and 5-11 given that one having ordinary skill in the art would have been motivated to utilize routine experimentation to determine the optimum content of each component to provide the desired coatability, flame retardancy and/or heat insulating/reflecting properties for a particular end use of the coating composition, thereby rendering instant claims 1, 2 and 5-11 unpatentable over McGiveron, Albright or Bodnarchuk given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jensen (US2007/0209317) discloses a thermal barrier coating comprising hollow microspheres wherein it is often desirable to maximize the volume percent of the final coating that is microsphere, and that to promote close packing of the microspheres, it can be helpful to .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 5, 2021